274 P.3d 312 (2012)
249 Or. App. 178
Susan A. NICHOLS, Petitioner,
v.
EMPLOYMENT DEPARTMENT, Respondent.
11AB0438; A148099.
Court of Appeals of Oregon.
Submitted March 1, 2012.
Decided March 28, 2012.
Eric A. Lentz submitted the brief for petitioner.
Denise G. Fjordbeck, Attorney-in-charge, Civil/Administrative Appeals, waived appearance for respondent.
Before SCHUMAN, Presiding Judge, and WOLLHEIM, Judge, and NAKAMOTO, Judge.
PER CURIAM.
Reversed and remanded. Opp v. Employment Dept., 242 Or.App. 673, 259 P.3d 15 (2011).